Citation Nr: 0806996	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a left ankle 
disability, to include as secondary to a right knee 
disability, and also denied his claim for an increased rating 
for the right knee disability, currently rated as 20 percent 
disabling.  


FINDINGS OF FACT

1.  The veteran's left ankle disability (degenerative joint 
disease of the left ankle) first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein, including his service-connected 
right knee disability.

2.  Since the date that the veteran filed his claim for an 
increased rating on April 23, 2004, the veteran's right knee 
disability (post-operative, fracture right patella with 
traumatic arthritis) has been manifested by subjective 
complaints of chronic pain; popping, instability, swelling, 
fatigability, and giving way, and objective findings of 
flexion to 120 degrees, extension to 0 degrees, degenerative 
arthritis, crepitus, and no more than slight instability.  
There was no clinical evidence of ankylosis, dislocation, 
recurrent subluxation, or locking.


CONCLUSIONS OF LAW

1.  A left ankle disability (degenerative joint disease of 
the left ankle) was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected left knee disability.  38 
U.S.C.A. §§ 1110; 5107 (West 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disability (post-operative, fracture right patella 
with traumatic arthritis), currently rated under Diagnostic 
Code 5257, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5010, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2007).

3.  The criteria for a separate 10 percent rating for right 
knee arthritis with noncompensable limitation of motion under 
Diagnostic Code 5003 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, DC 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

In this case, the veteran's service medical records dated 
from February 1976 to November 1988 reveal that in November 
1979, he complained of pain in his left hip and knee 
radiating down his left leg.  At the time, the veteran told a 
service medical provider that two weeks before, he had fallen 
off a truck and injured his left knee.  The veteran was 
advised to put ice on his left leg.  Service medical records 
dated in July 1980 show that the veteran was treated for pain 
and swelling in his left ankle after he twisted it playing 
baseball.  X-rays taken of the ankle were noted to be within 
normal limits.  The diagnosis was a second degree sprain, and 
the veteran's ankle was placed in a cast for a period of 
three weeks.  Approximately one year later, in August 1981, 
the veteran was again treated for swelling and pain in his 
left ankle after reportedly stepping into a pothole.  X-rays 
were negative for any fractures.  The diagnosis was a left 
ankle sprain.  The veteran was instructed to use an ice pack 
to reduce the pain and swelling and to elevate his ankle.  

The veteran's service medical records are otherwise negative 
for any complaints of problems affecting the left ankle.  The 
report from the veteran's August 1987 Medical Examination 
Board, prior to his separation from service, found only lower 
extremity problems noted involving the veteran's right knee.  
The Board therefore finds that the weight of the evidence 
does not establish that the veteran had a chronic left ankle 
disability during service.  38 C.F.R. § 3.303(b) (2007).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2007).

On VA examination in June 1990, the veteran's left ankle was 
slightly swollen and there was minor ankle weakness on 
eversion and inversion of the left foot.  X-rays showed 
evidence of an old trauma to the left ankle, but did not 
indicate that trauma was related to service.  

The next record of treatment for an ankle problem is dated in 
February 2004, more than fifteen years after the veteran left 
service.  At that time, the veteran reported that his left 
knee had given out on him, causing him to fall on two 
separate occasions.  He complained of pain, swelling, 
stiffness, and popping in his left ankle.  A review of the 
veteran's VA medical records dated from January 2004 to March 
2004 shows that the veteran received periodic treatment for 
left ankle problems and was fitted with a brace to support 
his left ankle following multiple sprains.  At no time, 
however, did any treating physician relate the veteran's left 
ankle problems to any incident from service.

The veteran underwent VA joints examinations in June 2004, 
November 2004 and December 2005; however, the June 2004 
examination did not address the veteran's left ankle 
problems.  On examination in November 2004, the veteran 
complained of left ankle pain and instability, accompanied by 
occasional swelling and fatigability.  He denied any locking 
of the left ankle.  While the veteran noted that he used a 
brace for his left ankle, he denied using a cane or 
corrective shoes.  He further stated that he had injured his 
left ankle five years before in a fall.  However, he denied 
any episodes of dislocation, recurrent subluxation, or 
inflammatory arthritis, and stated that he felt his left 
ankle was "somewhat stable."  The veteran also indicated 
that his left ankle condition, along with his service-
connected right knee disability, affected his daily 
activities, particularly when the weather changed.  However, 
he noted that he was still employed full-time as a carpenter.  

Physical examination of the left ankle in November 2004 
revealed no evidence of inflammatory arthritis, painful 
motion, ankylosis, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The diagnosis was degenerative joint disease of 
the left ankle.  No other osseous or joint abnormalities were 
identified.  

At the time, the VA examiner expressly stated that in his 
opinion, based on clinical examination of the veteran and a 
review of the veteran's medical records, the veteran's left 
ankle condition was not related to his service-connected 
right knee disability.  As a rationale for this opinion, the 
VA examiner stated that the veteran's occupation as a 
carpenter required him to work on uneven surfaces, increasing 
the likelihood that he would fall.  The examiner further 
noted that the veteran's fall five years before may have 
precipitated the onset of degenerative arthritis affecting 
his left ankle.  Finally, the examiner observed that the 
veteran had generalized arthritis in multiple joints, 
including his left ankle, which indicated that his ankle 
problems were primarily due to his age and line of work, and 
not to a single fall.

On VA examination in December 2005, the veteran again 
complained of chronic pain and instability in his left ankle, 
accompanied by stiffness, weakness, swelling, heat, redness, 
and fatigability.  He denied any locking or flare-ups of 
joint pain, but noted that he did experience occasional left 
ankle instability, particularly at work where he was required 
to ascend ladders and climb on roofs.  The veteran also 
stated that he continued to wear a brace on his left ankle, 
but did not wear corrective shoes and had never had surgery 
on either ankle.  He did not report any history of 
inflammatory arthritis.

Physical examination of the left ankle revealed that it was 
not painful upon active, passive, or repetitive motion.  Nor 
was the ankle's repetitive range of motion found to be 
limited by fatigue, weakness or lack of endurance.  There was 
no ankylosis and no evidence of inflammatory arthritis.  The 
diagnosis was degenerative joint disease of the left ankle, 
as it had been on the previous VA examination.  Once again, 
the VA examiner expressed the opinion that the veteran's left 
ankle disability was not related to his service-connected 
right knee disability.  Additionally, the examiner opined 
that the left ankle disability was not the result of any 
incident from his period of active service.  Instead, the 
examiner stated that the left ankle disability had come about 
many years after service as a result of post-service trauma 
that the veteran incurred as carpenter and construction 
worker and as a result of the natural aging process.

As there is no evidence of left ankle arthritis dated within 
one year of the veteran's separation from service, the 
veteran is not entitled to service connection for his left 
ankle disability on a presumptive basis.  Additionally, in 
view of the lengthy period without treatment or complaints of 
such condition, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the probative evidence does not show a medical 
nexus between military service and the veteran's ankle 
disability.  The Board finds that the clinical evidence of 
record weighs against such a finding.  Thus, service 
connection on a direct basis is not warranted.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board notes that the veteran in this case has not 
contended that his left ankle disability is directly related 
to his period of active service.  Instead, the veteran 
maintains that service connection is warranted on a secondary 
basis.  Specifically, the veteran states that his service-
connected right knee disability has forced him to place 
greater weight on his left ankle, resulting in degenerative 
joint disease.  In support of his claim, the veteran has 
submitted a statement from his wife alleging that the VA 
treating physicians who fitted the veteran for a left ankle 
brace told him that his knee problems were making his left 
ankle weak.  There is no clinical evidence of record, 
however, suggesting such a correlation.  On the contrary, the 
veteran was found on VA examination in November 2004 to have 
no breakdown or unusual shoe wear pattern that would indicate 
that the veteran was placing greater weight on his left ankle 
to compensate for his right knee disability.  

Additionally, while VA sent the veteran a September 2004 
letter requesting that he submit additional evidence to 
support his service connection claim, he has not cooperated 
in obtaining records showing more recent treatment for a left 
ankle disability for submission to VA.  Nor has he provided 
VA with any information that would enable VA to request such 
information on his behalf.  Consequently, any information 
that may have been elicited in support of the veteran's 
increased rating for his left knee disability has not been 
not obtained because of his failure to cooperate.  The duty 
to assist in the development and the adjudication of claims 
is not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In each of the veteran's VA examinations dated in November 
2004 and December 2005, the examiner expressly found that the 
two conditions were not related.  Given that there is no 
competent contrary opinion of record, the Board finds that 
service connection on a secondary basis is not warranted. 

The Board is sympathetic to the veteran's claims, and those 
of his wife, that his left ankle was weakened as a result of 
his right knee problems.  To the extent that they ascribe the 
veteran's left ankle problems to his service-connected right 
knee disability, however, their opinions are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matters requiring 
knowledge of medical principles).  Additionally, the clinical 
evidence of record, which shows no breakdown or unusual shoe 
wear pattern that would indicate that the veteran has placing 
greater weight on his left ankle to compensate for his right 
knee disability, runs directly counter to these lay opinions 
and further lessens their credibility and probative value.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's left ankle disability first manifested many 
years after service and is not related to his active service, 
to any incident therein, or to any service-connected 
disability.  As the preponderance of the evidence is against 
the veteran's claim for service connection for a left ankle 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In increased rating claims, the Board must consider 
entitlement to staged ratings for different degrees of 
disability during the period under consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The regulations regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  38 C.F.R. 
§ 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007) are applicable only in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding if separate compensable disability is 
shown.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both limitation of flexion 
and limitation of extension of the same leg at a compensable 
level, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2005).  

The veteran's knee disability has been rated 20 percent 
disabling under DC 5257 (other impairment of the knee).  
Diagnostic Codes 5010 (traumatic arthritis), 5003 
(degenerative arthritis), 5260 (limitation of flexion of the 
leg); and 5261 (limitation of extension) are also potentially 
applicable.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable because the medical evidence does not show that 
the veteran has any of those conditions.

The veteran's VA medical records dated from January 2004 to 
March 2004 reflect that in January 2004, the veteran 
complained of chronic pain, popping, stiffness, and locking 
in his right knee.  He stated that his knee had given out and 
caused him to fall five or six times in the last month.  On 
VA examination in June 2004, the veteran also complained that 
his right knee had a tendency to give way.  The veteran's 
contentions were corroborated by a statement from a fellow 
serviceman, who indicated that the veteran's right knee had 
given way on numerous occasions.  However, at the time of the 
June 2004 VA examination, the veteran expressly denied any 
locking of his right knee.  Additionally, in subsequent VA 
examinations dated in November 2004 and December 2005, he 
denied experiencing any locking, dislocation, or subluxation 
of the right knee.  The veteran's VA examination reports and 
other medical records are also negative for any objective 
evidence of dislocation, locking, ankylosis, or impairment of 
the tibia and fibula.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  

VA treatment records dated from January 2004 to March 2004 
reflect complaints of right knee pain, stiffness, locking, 
and fatigability, accompanied by a tendency to give out and 
lead to falls.  X-rays taken in January 2004 revealed 
arthritis in the right knee, manifested by a narrowed right 
joint at the patellofemoral level and some spurring along the 
margins of the right principal joint and the right tibial 
spine.  On physical examination in February 2004, the veteran 
was found to have instability in the right anterior/posterior 
plane, but no right medial/lateral instability.  All tests 
for right knee instability were negative.  In March 2004, the 
veteran was fitted with a right knee brace, which was noted 
to fit well and help him manage pain and related symptoms 
associated with lateral patellar tracking.  

On VA examination in June 2004, the veteran complained of 
pain, weakness, stiffness , fatigability, and lack of 
endurance in his right knee, accompanied by a tendency to 
give way.  He denied any locking, redness, heat, or swelling 
of the knee.  While he was noted to wear a brace for his 
right knee, he did not wear corrective shoes, use a cane, or 
take any medication other than aspirin for his right knee 
problems.  Nonetheless, he did report decreased range of 
motion in the right knee.  Physical examination revealed two 
well-healed incisions of the right knee, the residuals of 
arthroscopic surgery he had undergone in the late 1970s after 
incurring a right patellar fracture.  While some crepitus was 
noted on active and passive range of motion, all tests for 
right knee instability were negative.

During subsequent VA examinations in November 2004 and 
December 2005, the veteran complained of pain, stiffness, 
occasional swelling, fatigability, and lack of endurance in 
the right knee.  He noted that he did have some right knee 
instability, but denied any episodes of dislocation or 
recurrent subluxation.  Physical examination revealed pain 
with deep knee bending, but no additional limitation of 
movement by pain, fatigue, weakness, or lack of endurance.  
Additionally, there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
Some crepitus was noted.  No functional impairment of 
standing or walking was found, nor were there any breakdown 
or unusual shoe wear patterns that would indicate abnormal 
weight bearing.  The right lateral ligaments were intact, and 
tests of the right knee were negative for laxity and 
instability.  On examination in December 2005, the veteran 
was found to have a slight right-sided limp, which was 
attributed to arthritis in his right knee.  The diagnosis on 
VA examination in both November 2004 and December 2005 was 
arthritis of the right knee, shown by X-ray.

Because of the lack of clinical evidence of instability in 
the right knee, the Board, while sympathetic to the veteran's 
complaints, nonetheless finds that the veteran's right knee 
impairment does not qualify as severe recurrent instability.  
Therefore, the Board finds that he is not entitled to a 
rating higher than 20 percent under DC 5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

A review of the veteran's VA medical records reveals that 
March 2004, the veteran was assessed to have flexion to 120 
degrees and extension to 0 degrees in his right knee.  On VA 
examination in June 2004, he was again shown to have right 
knee flexion to 120 degrees, with pain, and extension to 0 
degrees.  At that time, the veteran reported decreased range 
of motion in the right knee, and some crepitus was noted on 
active and passive range of motion.  Subsequent VA 
examination in November 2004 showed the veteran to have 
slightly improved flexion to 125 degrees, with extension to 0 
degrees.  Range of motion of the veteran's right knee was not 
tested on VA examination in December 2005.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The 
veteran was found to have range of motion from 0 to 120 
degrees in March and June 2004, and from 0 to 125 degrees in 
November 2004.  Flexion limited at most to 120 degrees does 
not warrant a compensable rating under DC 5260.  

Additionally, the clinical evidence of record is negative for 
any findings of limitation of extension.  Therefore, a 
compensable rating is not warranted for limitation of 
extension under DC 5261.

The veteran does not meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  Therefore, separate ratings 
cannot be assigned because the criteria for a compensable 
rating under both DC 5260 and DC 5261 are not met.  

The Board has considered whether the veteran is entitled to a 
separate rating for arthritis at any time since his initial 
date of claim on April 22, 2004.  In order to be eligible for 
a separate rating under the diagnostic codes for arthritis, 
the veteran must not qualify for compensation under the 
diagnostic codes pertaining to limitation of motion.  
38 C.F.R. §§ 4.71a, 5003, 5010.  

In this case, the veteran has been shown on X-ray to have 
osteoarthritis in his right knee during the time period 
currently under appeal.  Specifically, arthritis was noted on 
X-ray on VA examination as early as June 1990.  Where there 
is limitation of motion, but such limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered 
a major joint.  In this case, the veteran almost has full 
range of motion in his right knee.  However, the veteran's 
symptoms, including flexion limited at most to 120 degrees, 
and subjective complaints of decreased range of motion in the 
right knee, show sufficient limitation of motion as to invoke 
the aforementioned portion of DC 5003, based on very minimal 
(noncompensable) limitation of motion.  The Board finds that 
the veteran is entitled to a separate 10 percent rating for 
his right knee under DC 5003.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  While the veteran's VA records and 
VA examinations show that he complained of pain, 
fatigability, and lack of endurance in the right knee, 
clinical findings were negative for any limitation of 
movement by pain, fatigue, weakness, or lack of endurance.  
Additionally, no functional impairment of standing or walking 
was found.  The Board has considered the statements from the 
veteran, the veteran's wife, and a fellow service man, that 
the veteran's right knee disability flares up with repeated 
use and has increased his risk of falling and caused him to 
miss work on multiple occasions.  However, even if the 
veteran does experience occasional flare-up of his left knee 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the left 
knee would be restricted by pain or other factors to only 30 
degrees flexion or 15 degrees extension, or to a compensable 
level such that separate compensable ratings could be 
assigned.  Thus, even considering the effects of pain on use, 
there is no probative evidence that the left knee is limited 
in motion to 15 degrees extension or 30 degrees flexion, and 
thus the requirements for an increased rating are not met.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's right knee disability 
warrants no more than the current 20 percent rating pursuant 
to DC 5257.  However, the Board finds that the veteran is 
entitled to a separate 10 percent rating for arthritis under 
DC 5003.  

As the preponderance of the evidence is otherwise against any 
other claim for an increased rating during the period under 
consideration, those claims for increased ratings must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004, September 2004, 
and April 2006, and a rating decision in December 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

Service connection for a left ankle disability is denied.

An increased rating for a right knee disability, currently 
rated 20 percent disabling under Diagnostic Code 5257, is 
denied.

A separate 10 percent rating for right knee arthritis with 
noncompensable limitation of motion is granted under 
Diagnostic Code 5003.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


